DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 06/28/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 3-6, 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.


Claim Status
Claims 1-16 are pending
Claims 3-6, 8-15 are withdrawn
Claims 1-2, 7, 16 are examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/09/2021 is/are being considered by the examiner.


Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.


Drawings
Figure 1, 2, 3, 4a-c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
Fig5
Locations indicated by LPT 108 and HPT 110 are swapped
Fig9a
Reference character S35 is missing per P11L5-10
Fig9b
Reference character S50 is missing per P11L17-20
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
P3L1-2 “According to the invention, a blind hole corresponds to a non-through perforation in the body of the fan casing.”
Terms within parentheses in claim do not limit claim scope, please see MPEP 608.01(m.)


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L2 amend “said one-piece annular body” to improve claim clarity by providing the full formal antecedent basis
Objection is extended to all instances of the instant issue
L5 amend “said second annular portion” to improve claim clarity by providing the full formal antecedent basis
Objection is extended to all instances of the instant issue
Claim 7
L2 amend “a second distance” to improve clarity due to the terms within the parentheses not limiting claim scope.
L3 amend “the fan casing” to improve claim clarity by providing the full formal antecedent basis
Objection is extended to all instances of the instant issue
L3 reword inclusion of “, called first axis,” to improve claim clarity
L5 amend “a first distance” to improve clarity due to the terms within the parentheses not limiting claim scope
L6 reword inclusion of “, called second axis,” to improve claim clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L1-2 “such as a turbojet engine” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the corresponding recitations are or are not required by the claim language due to the optional construction of the claim language.
Claim 7
L3 “the longitudinal axis” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3-4 “the distance between the blind holes of said third portion” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4 “the blind holes of said third portion” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4 “said third portion” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Amendment to “a third distance between second blind holes of a third portion” would appear to overcome the instant corresponding rejections of L3-4
The office strongly encourages applicant to adapt a naming convention of first blind holes and second blind holes (or equivalent) to more clearly reference the two sets of blind holes within the second and third portions respectively.
L4-5 “the blind holes of said first portion” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
In light of the specification, and in particular Fig8, the office believes that the above cited limitation was intended to be “the blind holes of said second portion” and will be read as such for the purpose of applying art.
L6-7 “the distance between the blind holes of said third portion along said second axis.” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Amendment to “a fourth distance between the blind holes of said third portion along said second axis” would appear to overcome the instant corresponding rejections of L3-4
Claim 16
L4,5, “substantially” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7
L5 “the blind holes of said first portion” fails to comply with the written description requirement, the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation.
In light of the specification, and in particular Fig8, the office believes that the above cited limitation was intended to be “the blind holes of said second portion” and will be read as such for the purpose of applying art.
Claim dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Borgne (US 2014/0212273).
Claim 1
Le Borgne discloses:
“A fan casing (best seen Fig1-7) for an aircraft turbomachine (Fig1), such as a turbojet engine, 
said casing comprising a one-piece annular body (best seen Fig2-4), said body comprising a radially internal annular surface (best seen Fig2, radially inner surface facing blades 11), a first annular portion of which is made of an abradable material (best seen Fig2-4, abradable coating 12), 
characterised in that 
a second annular portion of said internal surface comprises blind holes (Para34, best seen Fig2-4, blind hole caused by perforations in inner skin 23, 23’ and voids within honeycomb 21) conferring acoustic properties to said second portion(best seen Fig2-4, acoustic panels 20, 20’).”
Claim 2
Le Borgne discloses: “The fan casing according to claim 1, …”
The following recitation(s)/limitation(s) “… wherein said body is made of a three-dimensional woven composite material (abstract, Para36,41).” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 16, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Borgne (US 2014/0212273) in view of Li (CN 204250355).
Claim 7
Le Borgne discloses the arrangement of claim 2.
Le Borgne is silent to the particular blind hole arrangement spacing.
Li teaches, Para16, that the size, pattern, and arrangement of noise attenuation holes are a known result effective variable that is known in the art to be optimized to select the best noise attenuation scheme for the given aircraft noise reduction requirements.
The office notes that applicant’s motivation (C3L20-22) for the blind hole arrangement is also based upon “acoustic attenuation requirements”.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine result variable optimization to the size, pattern, and arrangement of the noise holes of Le Borgne as Li teaches that those variable are known in the art to be optimized in order to result in the best noise attenuation scheme for the given aircraft noise reduction requirements, and the results of the routine optimization has the reasonable expectation of successfully providing a modified arrangement of acoustic holes of Le Borgne that are not patentably distinct relative to the claimed arrangement, as both the routine optimization taught by Li and applicant have the same motivation of selecting the attenuation hole arrangements based on acoustic requirements.
Claim 16
The optimized arrangement of Le Borgne by the teachings of Li, discloses:
“A method of manufacturing a fan casing according claim 7 (see claim 7 above), the method comprising: 
- weaving a fiber texture to form said body of three-dimensional woven composite material (Le Borgne: best seen Fig9/11; Abstract, Para36, Para41), 
- winding said fiber texture, over at least one turn, onto a mold (Le Borgne: mold sectors 42) having substantially the shape of said casing, so as to form a preform having substantially the shape of said casing (Le Borgne: best seen Fig11-16, preform 50, 50’; Para46-48), 
- closing said mold by counter-shapes (Le Borgne: best seen Fig11, countermold 45/46/47), 
- injecting a resin into said mold (Le Borgne: Para49), and 
- polymerisation in said mold of said resin in order to obtain said casing made of a three-dimensional woven composite (Le Borgne: Para49).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745